                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )      4:19-CR-019
                                           )
ISAAC YOUNG, et al.                        )


                                          ORDER

         Upon consideration of the Motion for Leave of Absence by Assistant United

States Attorney Frank M. Pennington for the dates of September 30th through October

3rd, 2019 for personal leave, and October 23rd through November 1st , 2019 for training, the

same is hereby GRANTED, however, the attorney must make arrangements for

other counsel in the event the case is scheduled for hearing or trial during such

leave.




         SO ORDERED this     z�J    day of September, 2019.




                                             NORABI.: CHRISTOPHER L.  Y
                                           UNITED STATES MAGISTRATE C URT
                                           SOUTHERN DISTRICT OF GEORIGA
